Citation Nr: 1411619	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a respiratory disorder.  The Veteran timely appealed that decision.

The Veteran and his sister testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.

The Board considers the claim reopened at this time, and the reopened claim of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1975 rating decision denied service connection for a respiratory disorder; the Veteran filed a timely notice of disagreement but did not file a substantive appeal within 60 days after issuance of the statement of the case or within one year of being notified of the November 1975 rating decision. 

2.  A January 2007 rating decision denied reopening service connection for a respiratory disorder; the Veteran did not submit a notice of disagreement within one year of notification of that denial and a document submitted in September 2007 is redundant evidence considered in the January 2007 rating decision.  

3.  The evidence received since the January 2007 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a respiratory disorder.
CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a respiratory disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Regarding the claim to reopen service connection for a respiratory disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Initially, the Board notes that the Veteran claimed service connection for a respiratory disorder in October 1975; that claim was denied in a November 1975 rating decision.  The Veteran submitted an October 1976 notice of disagreement, and VA issued a December 1976 statement of the case.  No further response to that statement of the case was received, including a substantive appeal, nor was any evidence relating to that claim received within the applicable appeal period.  See 38 C.F.R. § 20.200 (2013) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The Veteran filed to reopen that claim of service connection for a respiratory disorder in August 2006.  VA denied reopening that claim in a January 2007 rating decision.  The Veteran was notified of that decision in a June 2007 letter, and in September 2007 he submitted a private treatment record relating to his respiratory disorder which was previously of record prior to the January 2007 decision; no other evidence with respect to the respiratory disorder was received within the one year appeal period following notification in June 2007 of the January 2007 denial.  The Veteran did not submit a notice of disagreement with that claim within one year of the notification of that decision.  

The Board additionally notes that no service treatment records have been received which were not of record prior to the November 1975 rating decision.

The Veteran submitted another claim to reopen service connection for a respiratory disorder in January 2011, which is the subject of this appeal.

Accordingly, the Board finds that both November 1975 and January 2007 rating decisions are final.  No further evidence was received following the November 1975 rating decision, and while the Veteran submitted a treatment record in September 2007 during the appeal period, that record was redundant of a treatment record that was considered in the January 2007 rating decision.  As no new and material evidence was received within the appeal period following November 1975 and January 2007 rating decisions, those decisions became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Accordingly, the November 1975 and January 2007 rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for a respiratory disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

A March 2011 VA pulmonary consultation by Dr. N.M., assessed the Veteran with "Obstructive pulmonary disease with a prior history of toxic gas exposure.  This history is compatible with reactive airway disease syndrome."

The Veteran and his sister testified in the March 2013 hearing that the Veteran was hospitalized as a young child-as young as 6 months old and as old as 8 years old-for a respiratory disorder.  Following that hospitalization, no further complications of a respiratory disorder were shown and they both testified that the Veteran "grew out of it."  The Veteran further asserted that he had no respiratory complications until the end of basic training when he was left in the gas chamber without a gas mask on for approximately 20 minutes, where he eventually was knocked unconscious by the gas.  He stated that his respiratory disorder began after that exposure and was the reason he was eventually medically discharged from military service.  He further averred that he has had respiratory problems since that incident in service.

The testimony and March 2011 medical report constitute new and material evidence.  It relates directly to whether the Veteran had a respiratory disorder that was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a respiratory disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran underwent a VA examination of his respiratory disorder in April 2012; the Board finds that it is not adequate.  Upon review of the Veteran's November 1967 enlistment examination, the Veteran was not noted as having any respiratory dysfunction at that time; his respiratory functioning was normal on enlistment into military service.  

As it was not noted on entrance into service, the Veteran is due the presumption of soundness.  In order to rebut the presumption of soundness, VA must obtain an opinion that addresses (a) whether there is clear and unmistakable evidence that the condition pre-existed service; and if so, then (b) whether there is clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Muskogee VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA respiratory/pulmonary examination in order to determine the nature and etiology of any respiratory disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, to include a pulmonary functions test (PFT), should be conducted and the results reported in detail in the examination report.

After review of the claims file and examination of the Veteran, the examiner should identify any respiratory disorder found, to include pulmonary bronchiectasis.  

For each pulmonary disability other than bronchiectasis and bronchitis, the examiner should indicate whether it had its clinical onset in service or is otherwise related to active service.

For bronchitis and bronchiectasis (if found), the examiner should indicate whether it clearly and unmistakably pre-existed service, and if so, whether it clearly and unmistakably was not aggravated in service.  

The examiner should provide a complete rationale to support any findings and specifically discuss the Veteran's respiratory disorder noted in service, and any symptomatology experienced during service and lay evidence of continuity of symptomatology since military service.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


